PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/291,633
Filing Date: 4 Mar 2019
Appellant(s): Rose et al.



__________________
Stephen A. Sequin. Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/25/2021


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/30/2020 from which the appeal is taken is being maintained by the examiner.

The following ground(s) of rejection are applicable to the appealed claims.
Claims 2, 4-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 


(2) Response to Argument 

Appellant’s statement on page 3, “Appellant submits that all of the claims on appeal recite patent-eligible subject matter”, are not persuasive, because when analyzed per Steps 2A, prong1 and prong 2, they are directed to an abstract idea and when analyzed per step 2B do not recite “Significantly More” as an inventive step as already detailed in the Final Rejection mailed 12/30/2020.
Appellant’s arguments, see pages 4-16, for overcoming 101 rejections per Steps 2A and 2B have been fully considered but are not persuasive for the following reasons:

Step 2A, prong 1 analysis per “2019 PEG”. Judicial exception recited?
Claim 2 recites:
A request for quote (RFQ) management system comprising: a management server including a processor coupled to memory, the processor configured to evaluate and organize a plurality of RFQs for a product by controlling:
receiving, over a communication network, a first RFQ of the plurality of RFQs from a first computing device of a first submitter;
for the first RFQ of the plurality of RFQs, determining a first condition for quotes for the first submitter, in which the first condition includes receiving a minimum number of quotes in response to the first RFQ;
receiving, over the communication network, a second RFQ of the plurality of RFQs from a second computing device of a second submitter;
for the second RFQ of the plurality of RFQs, determining a second condition for quotes for the second submitter, in which the second condition includes a minimum amount of time passing after receiving the second RFQ;
computing that the first condition has been met before transmitting, over the communication network, to the first computing device, first display signals to cause display of first quotes on a first display of the first computing device such that an identity of each respective sender associated with the first quotes is hidden on the first display of the first computing device; and 
computing that the second condition has been met before transmitting, over the communication network, to the second computing device, second display signals to cause display of at least one second quote on a second display of the second computing device such that an identity of each respective sender associated with the second quotes is hidden on the second display of the second computing device.

Yes, claim 2 recites a judicial exception. The underlined limitations of claim 2 comprising a request for quote (RFQ) management system to evaluate and organize a plurality but for the recitation of using a “server”  communicating with submitters of quotes through their “computing devices”. That is other than reciting a “server” communicating with submitters of quotes through their “computing devices” nothing in the claim elements precludes the steps from practically being performed manually as part of commercial activity by buyers in a company of receiving quotes from different suppliers to meet certain required conditions such as receiving of minimum quotes or waiting for a predetermined minimum amount of time before these quotes are displayed to management personnel. Determination of fulfilment of required conditions can be considered manually as part of the commercial activity of receiving quotes and holding them to meet the required conditions. None of these steps necessitate inextricable tie to computer technology because these steps can be carried out manually and merely amount to just performing the disembodied concept on a general purpose computer.  
The limitations to hide the identity of senders of quotes before the required conditions are met, as recited, do not relate to functions of the graphical interface determining if the pre-determined conditions are met or not and if not met to hide the sender’s identity on the display,   but instead it is the server which controls the display as what not to display and when to display if the conditions are satisfied. The GUI, as recited, is merely used to display data provided by the server and therefore the GUI is a general purpose computer component used for displaying data and does not include any specific structure which can manipulate the display function based on certain criteria as what should be displayed.
The functions related to as what is displayed and when to be displayed do not necessitate inextricable tie to computer technology because these steps can be carried out manually and merely amount to just performing the disembodied concept on a general purpose computer to automate manual steps.  The mere nominal recitation of using a server communicating with computer devices of other entities does not take the claim limitations out of commercial activity which can be implemented manually falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Thus, the claim 2 recites “Certain Methods of Organizing Human Activity” abstract idea.
	Since dependent claims 4-21 depend from claim 2 and include the limitations of base claim 2, they recite, “Certain Methods of Organizing Human Activity” abstract idea.
	
Appellant’s arguments, “Appellant submits that the claims are not “directed to” an abstract idea, but are instead narrowly tailored to an improved graphical user interface….However, claim 2 requires the “display of first quotes on a first display of the first computing device such that an identity of each respective sender associated with the first quotes is hidden on the first display.” Claim 2 also requires that the displaying the quotes only occur in response to a particular condition, either “a minimum number of quotes” or “a minimum amount of time passing.” Claim 2 is therefore directed to the display of information in a specific manner that improves the request for quote (RFQ) management system by reducing a likelihood of selecting a quote based on an identity of the sender of the quote {see, e.g., paras. [0008, 0024]) ……The limitations, “ computing that the first condition has been met before see pages 4-6, are not persuasive, because the limitations of claim 2, as analyzed above as per “2019 PEG” are directed to a commercial activity falling within “Certain Methods of Organizing Human Activity” abstract idea.
Appellant’s arguments that the recitation of a graphical user interface in claim 2 is similar to the functions of Graphical user interface in Trading Techs. Int’l, Inc. v. CQG [TTI v. CQG] are not persuasive, because Appellant has made a conclusive statement that claim 2 is directed to narrowly tailored to an improved graphical user interface. Neither the claim 2 recites using a GUI with any special features nor the Appellant’s Specification discloses or describes any specific features of a GUI. Specification, see para 0024 [“The received quotes are displayed 25, for example, by displaying the quotes, e.g. on a display device or printer, before the process ends in step 26.The quotes may be displayed based at least in part on respective times at which the quotes were received or by some characteristic of the quotes (e.g., the identity of the sender of the quotes, or the entity the sender is working for, the price of the quotes). For example, the quotes may be displayed in order of decreasing or increasing price, or may be displayed by showing only the price (and possibly other information such as the quantity) but not the identity of the sender”]. The limitations to hide the identity of senders of quotes before the required conditions are met, as recited, do not relate to functions of the graphical interface determining if the pre-determined conditions are met or not and if not met to hide the sender’s identity on the display, but instead he limitations, as recited are performed by the server to control the display as what not to display and when to display if the conditions are satisfied. The GUI, as recited, is merely used to display data provided by the server and therefore the GUI is a general purpose computer component merely used for displaying data and does not include any specific structure which can manipulate the display function based on certain determination by the GUI as what should be displayed.
Further, the steps as what is to be displayed and what is not to be displayed based on determination if the received quote data satisfy certain conditions do not necessitate inextricable tie to computer technology because these steps can be carried out manually and merely amount to just performing the disembodied concept on a general purpose computer.  The mere nominal recitation of using a server communicating with computer devices of other entities does not take the claim limitations out of commercial activity which can be implemented manually falling within the “Certain Methods of Organizing Human Activity” grouping.
The display device, as recited, and analyzed above, is being merely used for “setting, displaying, and selecting data or information that is visible on the device.”, and the claims, as recited, or disclosure in Specification do not refer to requiring “a specific, structured graphical user interface paired with a pre- scribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art.”, see Trading Techs. Int’l, Inc. v. CQG. Therefore, Applicant’s reference to Trading Techs. Int’l, Inc. v. CQG in his remarks is not applicable for the claims 2, 4-21 and the Appellant’s Specification.
Appellant’s arguments, see page 6, that the claim 2 recites a particular machine and comparing the processor, as recited, to a particular machine are not persuasive, because the limitations of claim 2, when analyzed per “2019 PEG” Step 2A, prong 1, analysis recite 

Step 2B, prong 1 analysis per “2019 PEG”. Judicial exception is not integrated into a practical Application.
Appellant’s arguments see, pages 6-11, have been considered fully but are not persuasive. 
The claim recites additional elements including “a management server including a processor coupled to memory, the processor controlling receiving, over a communication network, a first RFQ of the plurality of RFQs from a first computing device of a first submitter, for the first RFQ of the plurality of RFQs, determining a first condition for quotes for the first submitter, in which the first condition includes receiving a minimum number of quotes in response to the first RFQ, receiving, over the communication network, a second RFQ of the plurality of RFQs from a second computing device of a second submitter, for the second RFQ of the plurality of RFQs, determining a second condition for quotes for the second submitter, in which the second condition includes a minimum amount of time passing after receiving the second RFQ, computing that the first condition has been met before transmitting, over the communication network, to the first computing device, first display signals to cause display of first quotes on a first display of the first computing device such that an identity of each respective sender associated with the first quotes is hidden on the first display of the first computing device, and computing that the second condition has been met before transmitting, over the communication network, to the second computing device, second display signals to cause display of at least one second quote on a second display of the second computing device such that an identity of each respective sender associated with the second quotes 
Thus claim 2 is directed to an abstract idea.

Appellant’s arguments, “claim 2 constitute additional elements that integrate the alleged abstract idea into a practical application, and in particular provide an improvement to the technical field of electronic trading and implement the alleged abstract idea in conjunction with a particular machine, including a particular manner of display. Appellant also submits that these features add significantly more to the alleged abstract idea of organizing human activity, as discussed in more detail below regarding Step 2B. For example, the claims recite an ordered combination of a server that interacts with computing devices over a communication network to display information on respective displays of the computing devices in a manner in which the identity of senders of respective quotes are hidden from the requester. Display on the requestor’s device only occurs if a particular condition is met - either “a minimum number of quotes” or “a minimum amount of time passing.” This unique ordered combination of features provide a practical application.” are not persuasive. The limitations of claim 2 in combination, as recited, neither recite any technical improvements nor they integrate the abstract idea of “Certain Methods of Organizing Human Activity” into a practical application, because as analyzed above, the server, the display component, and the computing devices of the submitters are generic and general purpose computer components performing either insignificant extra-solution activity and insignificant post solution activity comprising receiving RFQs, transmitting RFQs, and displaying quotes and merely automating the manual activity related to the determining, computing/evaluating steps, which do not impose any meaningful limits on practicing the abstract idea, as analyzed above. 
Appellant’s arguments, “Appellant’s Specification describes various technical problems with current techniques, advantages of the technical solutions to these problems, and how the claimed invention improves a computer or other technology and is implemented using a particular machine as discussed in the 2019 PEG above. For example, Appellant teaches that the disclosed system can be utilized “in order to prevent or impede acceptance of the first quote that is received rather than the best quote of a set of quotes received” (para. [0007]), which can be particularly beneficial in a fast-moving electronic trading environment subject to high levels of volatility. Appellant also are conclusive statement without any evidence in the Specification disclosing a specific technical improvement over prior technical systems. Pars 0007 of the Specification merely describes the process as how in the field of “trading securities or financial instruments be able to assess a set (e.g., a predetermined set) of quotes. …… Thus, the RFQ system used in such a trading process could benefit from recording whether a particular number of quotes was received and / or which quote of the set was accepted. Such recording would to enable reporting, e.g., that the trade complied with regulations, that the best price was accepted and / or that the trade appeared to be at arm’s-length” to benefit the traders in getting the best quote price by receiving a minimum number of quotes or by waiting for a predetermined time before evaluating the received quotes. Thus, para 0007 or any other excerpts in the Specification are merely directed to commercial aspects and do not relate to specific technical improvement.
Appellant’s arguments, “  The claims set forth a system that would provide a graphical user interface at a network computing device which improve the usability, efficiency and dynamic real time operation of an electronic trading system. The claimed features help control activity over the network and allow a computer to perform a function not previously performable by a computer and implemented using a particular machine. Thus, the claimed invention is directed to improvements in computer performance that are implemented using a particular machine, and recite meaningful limitations to the alleged abstract idea. The above indicated features, which cannot be performed in the human mind and provide an improved computer that causes automatic functionalities performed by the computer to be reflected in real time on a display, constitute additional limitations that are meaningful and integrated into the claim as a whole” are not persuasive because, as already analyzed and discussed above, the GUI, as recited, in the claims and the Applicant’s Specification is merely used to display data provided from a server a post-solution activity which is a form of insignificant extra-solution activity.  The limitations to hide the identity of senders of quotes before the required conditions are met, as recited, do not relate to functions of the graphical interface determining if the pre-determined conditions are met or not and if not met to hide the sender’s identity on the display, but instead he limitations, as recited, it is the server which controls the display as what not to 
Appellants’ arguments, see pages 9-11 that the limitations of claim 2 are”  similar to those of Bascom, Amdocs, DDR Holdings, and Core Wireless”, are not persuasive because none of the patent claims of Bascom, Amdocs, DDR Holdings, and Core Wireless is applicable to claim 2. 
DDR Holdings case:
The patent claims here do not address problems unique to the Internet, so DDR has no applicability.  The patent at issue in DDR Holdings case dealt with a problem unique to the Internet: Internet users visiting one web site might be interested in viewing products sold on a different web site, but the owners of the first web site did not want to constantly redirect users away from their web site to a different web site.  The claimed solution used a series of steps that created a hybrid web page incorporating “look and feel” elements from the host web site with commerce objects from the third-party web site. The patent at issue in DDR provided an Internet-based solution to solve a problem unique to the Internet that (1) did not foreclose other The patent claims here do not address problems unique to the Internet, but instead they are directed to commercial related activity or arranging and facilitating quotes in response to received RFQs from submitters and provide the quotes to the submitters only after determining if RFQs satisfy certain conditions without disclosing the identities of senders. As already discussed above, the limitations of claim 2 in combination, as recited, neither recite any technical improvements nor they integrate the abstract idea of “Certain Methods of Organizing Human Activity” into a practical application, because the server, the display, and the computing devices of the submitters are generic and general purpose computer components performing either insignificant extra-solution activity and insignificant post solution activity comprising receiving RFQs, transmitting RFQs, and displaying quotes and merely automating the manual activity related to the determining, computing/evaluating steps, which do not impose any meaningful limits on practicing the abstract idea. Therefore, DDR has no applicability.
Amdocs case:
Appellant has not provided any specific arguments as how the patent of Amdocs is applicable to the instant claim 2.
In Amdocs the court recognized that the claims require computer code that “enhances a network accounting record”, which is dependent on the invention’s distributed architecture meaning that records are processed close to the source to minimize the impact on network resources. Amdocs has no applicability in the instant Application because the claims are not directed to any improvement/solution in a technical field but instead directed to an abstract idea of providing solutions related arranging and facilitating quotes in response to received RFQs from submitters and provide the quotes to the submitters only after determining if RFQs satisfy certain conditions without disclosing the identities of senders. As already discussed above, the 

Core Wireless Trading Techs Cases:
	Core Wireless:
	The Applicant argues that the claims are not directed to an abstract idea because they are similar to the claims at issue in Core Wireless.  The Examiner respectfully disagrees.  The claims in Core Wireless were directed to an improved user interface for mobile devices.  The claims were found to be patent eligible because the Federal Circuit determined that the interface was an improvement over routine and conventional user interfaces for mobile devices.  In particular the Federal Circuit stated the following: 
          “These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer...The disclosed invention improves the efficiency of using the electronic device by bringing together 'a limited list of common functions and commonly accessed stored data,' which can be accessed   summary window allows the user to see the most relevant data or functions 'without actually opening the application up.'  The speed of a user’s navigation through various required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated.' Rather than paging through multiple screens of options, 'only three steps may be needed from 
Core Wireless has no applicability in the instant Application because the claims are not directed to any improvement/solution in a technical field but instead directed to an abstract idea of providing solutions related arranging and facilitating quotes in response to received RFQs from submitters and provide the quotes to the submitters only after determining if RFQs satisfy certain conditions. As already discussed above, the limitations of claim 2 in combination, as recited, neither recite any technical improvements nor they integrate the abstract idea of “Certain Methods of Organizing Human Activity” into a practical application, because as analyzed above, the server, the display, and the computing devices of the submitters are generic and general purpose computer components performing either insignificant extra-solution activity and insignificant post solution activity comprising receiving RFQs, transmitting RFQs, and displaying quotes and merely automating the manual activity related to the determining, computing/evaluating steps, which do not impose any meaningful limits on practicing the abstract idea. Therefore, Core wireless has no applicability.

Trading Tech [TTI v. CQG] case

In the patents of TTI v. CQG the court found that these patents are directed to improvements in existing graphical user interface devices that have no “pre-electronic trading analog,” and recite more than “‘setting, displaying, and selecting’ data or information that is visible on the graphical user interface device. The claims in TTI do not simply claim displaying information on a graphical user interface, as in the instant case. The claims in TTI require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art. The court identified that the static price index as an inventive concept that allows traders to more efficiently and accurately place trades using this electronic trading system. The court distinguished this system from the routine or conventional use of computers or the Internet, and concluded that the specific structure and concordant functionality of the graphical user interface are removed from abstract ideas, as compared to conventional computer implementations of known procedures. In the instant case, the limitations of claim 2, as recited the display component discloses displaying the quotes hiding the identity of senders of quotes sent from a server and as such the display component in claim 2 is merely performing an insignificant post-solution activity using generic computer, see TTI v. CQG. Here the use of GUI, unlike TTI v. CQG, is directed to the routine steps of “setting, displaying, and selecting”, data for information that is visible on the GUI, known to be widely carried out by generic computers. 

Bascom case:
Appellant has not provided any specific arguments as how the patent of Bascom is applicable to the instant claim 2.
In Bascom, although the claims were directed to the abstract idea of filtering content, the court held that claims contained ‘significantly more” than an abstract idea of ‘filtering content because they recited a separate point of novelty that is: installation of filtering tool at a specific location on Internet of the content, remote from end users, with customizable filtering features specific to each end user. Bascom does not apply in this case. In contrast the claims in the instant application do not provide an unconventional functionality using a specific filtering tool at a specific location on Internet of the content remote from end users, with customizable filtering 
“Certain Methods of Organizing Human Activity” into a practical application, because as analyzed above, the server, the display, and the computing devices of the submitters are generic and general purpose computer components performing either insignificant extra-solution activity or insignificant post solution activity comprising receiving RFQs, transmitting RFQs, and displaying quotes and merely automating the manual activity related to the determining, computing/evaluating steps, which do not impose any meaningful limits on practicing the abstract idea. Therefore, Bascom has no applicability.

In view of the foregoing, Appellant’s arguments filed on pages 3-11 against Step 2A prong 1 and prong 2 are not persuasive. Accordingly, claim 2 is directed to an abstract idea.

Step 2B, analysis. The claim 2 does not recite “significantly More” than the judicial exception amounting to an inventive step.
Appellant’s arguments filed, see pages 11-14, have been fully considered but are not persuasive. Examiner disagrees with the Appellant’s arguments that, “ The rejection fails to establish that at least the recitation of these features of claim 2, either alone or in combination, are not well-understood, routine, or conventional in nature (see Final at pp. 7-8). Instead, the Examiner admits that the “prior art of record, alone or combined, neither teaches nor renders obvious the limitations recited, as a whole” “, because the patent eligibility test as per “2019 PEG” is not directed to if the claimed limitations are taught or rendered obvious or not. When limitations of claim 2 are analyzed per step 2B of “2019 PEG”, see below, they are patent ineligible.
As discussed above with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the judicial exception using a 
Under 2019 PEG, a conclusion that an additional element or elements is/are extra solution activity in step 2A should be re-evaluated in step 2B. Here the steps of receiving, transmitting,  and displaying steps are extra-solution activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
The background of the example does not provide any indication that the computer components including a server, communication network, and computing devices of submitters of RFQs are anything other than a generic, off the shelf computer components [See Applicant’s Specification paras 0014, “The system includes a number of seller devices 1 coupled to a number of buyer devices 2 through a communication network 3. The buyer devices 2 may be, for example, Personal Computers (PCs), Personal Digital Assistants (PDAs), wired or wireless telephones, or any other communication device. The communication network 3, which may comprise a server 4 may comprise, for example, a Local Area Network (LAN), a wireless network, a Public Switched Telephone Network (PSTN), or an Internet Protocol (IP) network such as the 06-2055WO 070828 AP -3- 5 10 15 20 25 30 PATENT Attorney Docket No.: 06-2055WO Internet, an intranet or an extranet. The server 4 may be used for processing, storing, routing and releasing RFQs and quotes in response to RFQs in accordance with the present invention”] and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, transmitting, and displaying as it is here). 
Accordingly, a conclusion that the receiving, transmitting, storing/recording/ and displaying steps are well-understood, routine conventional activities are supported under Berkheimer Option 2.
Step 2B = No, the claim 2 does not provide an inventive concept (significantly more than the abstract idea). The Claim 2 is patent ineligible.
Further Appellant’s arguments claiming “displaying a limited set of information to the user based on specific conditions, which enables the trader to make a determination based on the specific arrangement. See, e.g., Core Wireless, 880 F.3d at 1363 (“These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer.”) on pages 13-14 have already been addressed above that Core Wireless has no applicability here and the display component is generic merely being used to display data provided by the server.

Dependent claims 
Appellant’s arguments, pages 14-16, regarding dependent claims 8-9, 13, 18-21 have been fully considered but are not persuasive for the following reasons:
Claims 8-9, and 13: Dependent claims 8-9 are directed to describing as how and when the conditions are set that is in advance of receiving RFQ, requirement of minimum number of quotes which can be set by a customer/submitter or system administrator, which do not represent an inextricable tie to computer functioning because these steps can be carried out manually for the sales related activities of receiving RFQs is just performing a disembodied concept on general purpose computer components. Further, steps of transmitting and displaying 
Dependent claims 18-20 are directed to as the conditions are set before receiving RFQs and are not subject to change by RFQ submitters, displaying the conditions only after the conditions are met and notifying the submitters about the conditions being met before displaying the quotes , which do not represent an inextricable tie to computer functioning, because these steps can be carried out manually for the sales related activities of receiving RFQs and transmitting and displaying the received quotes and is just performing a disembodied concept on general purpose computer components. Further, steps of transmitting/notifying and displaying the received quotes are form of insignificant extra-solution activities, as discussed above. These limitations do not impose any meaningful limits on practicing the judicial exception. 
Dependent claim 21 is directed to displaying the quotes with prices and progress as how far the conditions are being met, which do not represent an inextricable tie to computer functioning because these steps can be carried out manually for the sales related activities of receiving RFQs and transmitting and displaying the received quotes and is just performing a disembodied concept on general purpose computer components. Further, steps of displaying the displaying the quotes with prices and progress as how far the conditions are being met are form of insignificant extra-solution activities, as discussed above. The use of generic display component is merely to display data being received from the server and as such the display component, as recited, does not require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of 
Appellant has not filed any arguments for other dependent claims 4-7, 10-12, 14-17.

In view of the foregoing, all pending claims 2, 4-21, are patent ineligible as per “2019 PEG” Steps 2A, prong1 and prong 2 and Step 2B.

For the above reasons, it is believed that the rejections of claims 2, 4-21 under 35 USC 101 should be sustained.

Respectfully submitted,
/YOGESH C GARG/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        

Conferees:
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625 

/Vincent Millin/
Appeal Practice Specialist




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.